DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 3, 2021 has been entered.

Information Disclosure Statements
The information disclosure statements filed April 26, 2021 and October 29, 2021 were in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS documents were considered and a signed copy of the 1449 form is attached.

Response to Remarks and Amendments
Applicant’s reply September 24, 2021 has been entered.  Any rejection not explicitly maintained herein is withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
Applicants traverse the rejection of claims 1, 3-12, 16 and 17 under 35 USC 101 on several grounds, each of which was considered but was not found to be persuasive to overcome the rejections.  In particular, Applicants first contend that in the examiner’s previous argument, the 
Applicants go on to argue that the examiner acknowledged that the specification contains repeated indications that the claims recite an additional element or combination of elements that integrate the natural product into a practical application or amount to significantly more than the selected exception.  However, this is not the position taken by the examiner in the previous action.  Rather, the action noted this was the case for nicotinic acid (that the specification provides for a combination of the natural product and another element which combination amounts to significantly more than the selected exception), no such statement was made with respect to nicotinic acid amide.  Rather, the action states that the specification repeatedly points to results that are “unexpected” but provides no probative evidence supporting this conclusion, e.g., a 
Applicants finally argue that similarly to the Vaccine F example in the USPTO guidelines on patent eligible subject matter, the instant claims should be patent eligible because the formulation changes the form of the components.  In the present case, there is no indication or evidence given that such a combination with Compound A alters the structure, function, or any other property of the nicotinic acid or nicotinic acid amide.  Thus, the claimed mixture does not display markedly different characteristics compared to the naturally occurring counterparts.
With regard to the rejections of claims 1 and 3-12 under 35 USC 103 as being unpatentable over the ‘636 publication in view of Ferreira et al., and the rejection of claims 1, 2, 4-12 and 14 as being unpatentable over the ‘636 publication in view of Tanaka et al., Applicants contend that the rejection should be withdrawn in view of the unexpected results provided in the specification.  However, it is noted that no specific data conclusively demonstrating unexpected results for the combination with niceritrol with Compound A or the combination of nicotinamide and Compound A has been provided.  Applicants appear to be relying on data that was provided specifically for nicotinic acid, with no evidence that these results would translate to the same or similar results for the other claimed compounds.  To this end, it is noted that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).  Accordingly, there is no concrete evidence of unexpected results as it pertains 
Applicants further note that nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range if one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan, citing In re Kollman.  However, the facts of the instant case are different than those in the case law cited because there is no issue of a broad/narrow range. Rather, data is provided for a different compound, and only a single compound regarding the unexpected results being relied upon by Applicants.  This is not considered to be a “narrower range” range, but rather is data pertaining to a different compound, and no additional data or evidence for any structurally similar compounds demonstrating a similar synergistic effect. Applicant further contends that in view of functional and structural similarity of the compounds, one of ordinary skill in the art would be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof.  However, the examiner respectfully disagrees because determination of a trend cannot be made based on a single data point (i.e. a single compound).  It is not possible to observe or determine a trend in synergistic data among structurally similar compounds when data and evidence is only provided for one single compound.  The rejections are still deemed to be proper and are maintained herein.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-12, 16 and 17 are rejected under 35 U.S.C. 101, because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more transforming them into patent eligible subject matter.
Claim 1 recites a pharmaceutical composition for preventing and/or treating dyslipidemia comprising (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl] aminomethyl]phenoxy] butyric acid, a salt thereof, or a solvate of either (hereafter referred to as “Compound A”) together with nicotinic acid, nicotinic acid amide, niceritrol, a salt of nicotinic acid, nicotinic acid amide or niceritrol, or a solvate of any of these. Claim 3 limits the second substance to nicotinic acid amide or a salt of solvate thereof.  The broadest reasonable interpretation of the claim is an amount of Compound A combined with an amount of one or more of nicotinic acid, nicotinic acid amide, niceritrol, a salt of nicotinic acid, nicotinic acid amide or niceritrol, or a solvate of any of these. As all of the ingredients making up the topical formulation are composed of matter, the claim is directed to a statutory category, i.e., a composition of matter. Next the claim is analyzed to determine whether it is directed to any judicial exception. 
Specifically, the nature-based components of the claim are compared against their naturally occurring counterparts to determine whether their combination results in a markedly different characteristic. If the presence of the artificial component results in one or more of the nature-based components having a markedly different characteristic, the claim would be considered patent eligible. If, however, the artificial component has no effect on the nature-based 
Compound A and niceritrol appear to be artificially created and are not judicial exceptions. Because Compound A and nicotinic acid or Compound A and nicotinic acid amide do not occur together in nature, there is no naturally occurring counterpart mixture for comparison. Thus, the claimed mixture is compared to its naturally-occurring components, i.e., nicotinic acid and nicotinic acid amide. Nicotinic acid is a form of vitamin B3 and occurs in a variety of natural sources including meats, seafoods and spices such as ginger and tarragon.  Nicotinamide is a form of vitamin B3 and occurs in various natural sources including meat, fish, nuts and mushrooms. Neither of nicotinic acid or nicotinic acid amide would be patent eligible as claimed on their own. While the mixture of Compound A with one or more of nicotinic acid or nicotinic acid amide does not occur in nature, there is no indication or evidence given that such a mixture alters the structure, function, or any other property of the nicotinic acid or nicotinic acid amide.  Thus, the claimed mixture does not display markedly different characteristics compared to the naturally occurring counterparts and is directed to at least one judicial exception. Next, the claim as a whole is analyzed to determine whether any additional element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exceptions. 
Because the component elements do not occur together in nature and are not markedly changed by their combination into a mixture, each is considered as an additional element to the other. This consideration provides an opportunity to explore whether this combination of “products of nature” amounts to significantly more than the products themselves. As discussed, no evidence demonstrates that mixing the Compound A with one or more of nicotinic acid or with respect to nicotinic acid amide, as claimed, and does not qualify as eligible subject matter.
Claims 5 and 8-14 recites the formulation of claim 1 or the medicine of claim 6 but seeks to limit the amount of the claimed substances by a particular ratio or, non-specifically in “an amount with which a therapeutic effect on LDL-C would not be observed by a single administration.” The recitation of a particular amount of each substances of claim 1 does not transform the claim into patent eligible subject matter. The mixture as claimed still does not display markedly different characteristics compared to the naturally occurring counterparts and is directed to at least one judicial exception. Thus, the claim as a whole does not amount to significantly more than each “product of nature” by itself and does not qualify as eligible subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-12, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2005/0101636 (“the ‘636 publication”), in view of Ferreira et al.  
The instantly rejected claims are a pharmaceutical composition comprising the compound (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl] phenoxy]butyric acid or a salt or solvate thereof, together with nicotinic acid, nicotinic acid amide, or niceritrol, or a salt or solvate or any of these.  Claims 5 and 8 limit the mass ratio of the two required components to from 1:1 to 1:10000.
Please note that the phrase “for preventing and/or treating dyslipidemia” is considered to be intended use and is not limiting to the claimed invention or significant to the claim construction.   The same is true for the recitation of “for lowering LDL cholesterol” in claim 6. See MPEP 2111.02(II).
Determining the scope and contents of the prior art 
The ‘636 publication teaches an antihyperlipidemic drug comprising the compound (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl] phenoxy]butyric acid or a salt thereof, which is identical to the first required component of the instant claims (see 
Ascertaining the differences between the prior art and the claims at issue
The instant claims differ from the disclosure of the ‘636 publication in that the prior art does not explicitly teach the combination of the compound 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl] phenoxy]butyric acid or a salt thereof with nicotinic acid, nicotinic acid amide, or niceritrol, or a salt or solvate or any of these.  Further, the prior art does not teach the particular mass ratio of the two components required by claims 5 and 8.
Resolving the level of ordinary skill in the pertinent art
With respect to the addition of another therapeutic agent to the instantly claimed method of treatment, MPEP 2166.04 states the following:  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further to this point, it is noted that Ferreira et al. discloses nicotinamide, which can be used reduce dyslipidemia, liver steatosis, muscle triacylglycerol content, as well as improving glucose disappearance, reducing bodyweight gain and visceral adiposity (see Summary, Item 3).  The reference goes on to conclude that the 
Finally, with respect to the claim mass ratio of the two claimed components, it is noted that an improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope with the claimed range or, in other words, an applicant must show that the unexpected result occurs throughout the entire claimed range. See In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). See MPEP 2144.05(I).  Further, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have practiced the claimed invention as described by the prior art which would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claims 1, 2, 4-12, 14, 16 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2005/0101636 (“the ‘636 publication”), in view of Tanaka et al.  
The instantly rejected claims are a pharmaceutical composition comprising the compound (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl] phenoxy]butyric acid or a salt or solvate thereof, together with nicotinic acid, nicotinic acid amide, or niceritrol, or a salt or solvate or any of these.  Claims 4 and 6 limit the mass ratio of the two required components to from 1:1 to 1:10000.
Please note that the phrase “for preventing and/or treating dyslipidemia” is considered to be intended use and is not limiting to the claimed invention or significant to the claim construction.   The same is true for the recitation of “for lowering LDL cholesterol” in claim 5. See MPEP 2111.02(II).
Determining the scope and contents of the prior art 
The ‘636 publication teaches an antihyperlipidemic drug comprising the compound (R)-2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-methoxyphenoxy)propyl]aminomethyl] phenoxy]butyric acid or a salt thereof, which is identical to the first required component of the instant claims (see claims  and Example 14, which also relates to the sodium salt of the claimed compound).  The reference further provides that the compound may be in the form of a solvate thereof (paragraphs [0037] and [0091]).  The reference further indicates that the compound noted above is a PPARα activating agent, where a PPARα activating drug is known to reduce LDL cholesterol and is effective as a therapeutic agent of hyperlipidemia or the like (see paragraphs [0001] and [0006], for example).   With respect to the dosage forms recited in claims 16 and 17, the prior art teaches tablets, granules, powser and capsules (paragraph [0090]).
Ascertaining the differences between the prior art and the claims at issue
The instant claims differ from the disclosure of the ‘636 publication in that the prior art does not explicitly teach the combination of the compound 2-[3-[[N-(benzoxazol-2-yl)-N-3-(4-
Resolving the level of ordinary skill in the pertinent art
With respect to the addition of another therapeutic agent to the instantly claimed method of treatment, MPEP 2166.04 states the following:  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  Further to this point, it is noted that Tanaka et al. discloses niceritrol, which can be used reduce plasma lipoprotein(a) [Lp(a)] levels in patients having hyperlipidemia (see Abstract).  Further, the reference teaches that oral administration of niceritrol also decreased total and LDL cholesterol and triglycerides in the hyperlipidemia patients, thus demonstrating that niceritrol was known in the art for its utility as a treatment agent of hyperlipidemia.
Finally, with respect to the claim mass ratio of the two claimed components, it is noted that an improvement in the art would have been obvious if “it is likely the product not of innovation but of ordinary skill and common sense.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007). Finding workable or optimal ranges is generally understood as within the capabilities of the ordinary artisan. See Pfizer Inc. v. Apotex Inc., 82 USPQ2d 1321 (Fed. Cir. 2007) (discovery of an optimum value of a variable in a known process is usually obvious.). The idea that optimizing an ordinary variable does not by itself constitute a patentable advance was also stated in In re Geisler, 43 USPQ2d 1362: “…“it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Only if the “results of optimizing a variable” are “unexpectedly good” can a patent be obtained for the claimed critical range. In re Antonie, 559 F.2d 618, 620, 195 USPQ 6, 8 (CCPA 1977); see also In re Dillon , 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed.Cir. 1990) (in banc).” Note MPEP §2144.05(II)(A) on this issue.  Likewise, optimization of a range or other variable within the claims flows from the “normal desire of scientists or artisans to improve upon what is already generally known.” In re Peterson, 65 USPQ2d 1379, 1382.
See also In re Boesch, 617 F.2d 272, 276 (C.C.P.A. 1980): “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”; In re Esterhoy, 440 F.2d 1386, 1389 (C.C.P.A. 1971): “The conditions recited in the claims appear to us to be only optimum and easily ascertained by routine experimentation.”; In re Swentzel, 219 F.2d 216, 219 (C.C.P.A. 1955): “the determination of that desired size under the present circumstances involves nothing more than routine experimentation and exercise of the judgment of one skilled in the art.”; In re Swain, 156 F.2d 246, 247-48 (C.C.P.A. 1946): “In the absence of a proper showing of an unexpected and superior result over the disclosure of the prior art, no invention is involved in a result obtained by experimentation.” See also In re Kulling, 14 USPQ2d 1056 and In re Malagari, 182 USPQ 549, 553.
As is stated in Iron Grip Barbell Co. v. USA Sports, Inc., 73 USPQ2d 1225, 1228 “[W]here there is a range disclosed in the prior art, and the claimed invention falls within that range, there is a presumption of obviousness.” Note similar language in In re Cooper, 57 USPQ 117, 119-120 and Ormco Corp. v. Align Tech., Inc., 79 U.S.P.Q.2d  1931, 1940. To overcome this prima facie case of obviousness applicants must show “that the claimed range achieves unexpected results relative to the prior art range.” (Peterson). Moreover, this showing must be commensurate in scope In re Harris, 74 USPQ2d 1951 (“Harris needed to show results covering the scope of the claimed range”). The showing must also present enough data points within the prior art range, but outside the claimed range, to establish that the unexpected property does not occur outside the claimed range. In re Hill, 284 F.2d 955, 958-59 (CCPA 1960). See MPEP §716.02(d)(II). 
Moreover, In re Huang, 40 USPQ2d 1685, 1688 states that even if the “modification results in great improvement and utility over the prior art, it may still not be patentable if the modification was within the capabilities of one skilled in the art, unless the claimed ranges “produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (C.C.P.A. 1955); see In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed.Cir. 1990).” Note similar language in In re Waymouth and Koury, 182 USPQ 290 (“a difference in kind, rather than in degree.”)
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005)(claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). See MPEP 2144.05(I).  Further, it is noted that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have practiced the claimed invention as described by the prior art which would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim Objections
Claims 13 and 15 are objected to for depending on a base claim, but appear to be allowable if rewritten in independent form.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
THIS ACTION IS MADE FINAL.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699